Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and response filed on April 27, 2021. Claims 1, 12, and 13 were amended. Claims 1, 2, 4-7, 9-18, 20, and 23-25 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s arguments and amendments (filed April 27, 2021) with respect to the 103 rejection (mailed January 28, 2021) have been fully considered and are not persuasive.
The Applicant essentially argues that the amended limitations of claims 1, 12, and 13 overcome the cited reference in the 103 rejection. The Applicant’s arguments are moot in light of the substantive amendments that necessitate an updated search and consideration.
As such, due to substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1, 2, 4-7, 9-18, 20, and 23-25.
101: The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered and are not persuasive.

Next, the Applicant cites (p. 23) some limitations from the independent claims that the Applicant cites are not within one of the enumerated groupings of abstract ideas. The limitations that the Applicant cite are directed to generat[ing] “interface data”, generat[ing] and transmit[ing] “a first signal that includes alert data characterizing the second data exchange …”, receiv[ing] “a second signal that includes a request for the stored interface data …”, load[ing] “the interface data, …”, and generat[ing] and transmit[ing] “a third signal comprising a portion of the loaded interface data …” which are steps directed to performance of financial exchange transactions associated with an account which is grouped under “organizing human activity” (see 2019 PEG October update (II)). Any display actions associated with an interface and/or a hyperlink are mere insignificant extra-solution activity that amounts to necessary data gathering and outputting in the performance of the abstract idea (see MPEP, 2106.05(g)).
The Applicant also argues (pp. 24-27) that some limitations integrate the abstract idea into a practical application because they demonstrate improvement of technology. The Examiner disagrees, the cited limitations by the Applicant do not include additional elements. The limitations include additional elements that are generic computer components that merely “apply it” the abstract idea by merely using a computer as a tool to perform the abstract idea. Those additional elements that are directed to display, 
The Applicant also argues (pp. 27-28) that the claims amount to significantly more than the abstract idea. The Examiner disagrees, the above discussed limitations in relation to prong two of Step 2A analysis are also not significantly more than the abstract idea for the reasons discussed in the prong two of Step 2A analysis in the below updated 101 rejection.
As such, the 101 rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-18, 20, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-2, 4-7, 9-11, and 23-25 are directed to a machine (an apparatus), claim 12 is directed to a process (“a computer-implemented method”), claims 13-18 and 20 are directed to a machine (“an apparatus”).

Claims 1, 12, and 13 are directed to the abstract idea of perform financial exchange transactions associated with an account which is grouped under “organizing human activity”. See 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 1 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a communications unit, a storage unit storing instructions, processor(s), a device associated with an account, and a display unit, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Furthermore, the additional elements of “store the interface data within the storage unit,” “the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data and the hyperlink within a corresponding portion of a second interface,” “the third signal comprising information that instructs the device to display the first interface via the display unit and to populate the corresponding interface element within the current value of the parameter”, and “load the interface data from the storage unit”, ” merely adds insignificant extra‐
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of performing financial exchange transactions associated with an account using computer technology (e.g.: at least one processor, see specification as filed ¶ [0019], [0178]). Furthermore, the additional elements merely adds insignificant extra‐solution activity to the judicial exception. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity to the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), (g) & (h)).

As per dependent claims 2, 4, 5, 6, 7, 9, 10, 14, 15, 16, 17, 18, 20, 23, 24, and 25, the dependent claims recite the additional elements of the communications unit, storage unit storing instructions, processor(s), device associated with an account, and display unit. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Additionally, the dependent claims recite the additional elements of “a trained machine ‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to add insignificant extra‐solution activity to the judicial exception. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1–2, 5–7, 11, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180189829 A1 (Patwardhan) in view of US 20210019738 A1 (Koppelman) in further view of US 20060015452 A1 (Kulasooriya).

As per claims 1 and 12, Patwardhan teaches, a communications unit (¶ [0034]),
a storage unit storing instructions (¶ [0005]),
at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to (¶ [0005]),
obtain (i) first data identifying one or more first exchanges of data initiated during a prior temporal interval (¶ [0049]), 
(ii) second data identifying a current value of a parameter that characterizes the one or more first data exchanges (¶ [0049]),
(iii) third data identifying a status of an account involved in the one or more first data exchanges (¶ [0020]),
when the computed value is consistent with at least one alert criterion (¶ [0030]), 
generate and transmit, to a device via the communications unit, a first signal that includes alert data characterizing the second data exchange, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data within a corresponding portion of an interface (¶ [0031], [0044]).

Patwardhan does not explicitly teach, based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data by a device associated with the account during a future temporal interval and in accordance with the current value of the parameter, the second data exchange involving the account,
generate interface data that associates at least the current value of the parameter with a corresponding interface element of a first interface, and store the interface data within the storage unit ,
generate and transmit, to the device via the communications unit, a first signal that includes alert data characterizing the second data exchange and linking data that characterizes a hyperlink to the stored interface data, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data and the hyperlink within a corresponding portion of a second interface ,
receive, from the device via the communications unit, a second signal that includes a request for the stored interface data associated with the hyperlink ,
based on the request, load the interface data from the storage unit, and generate and transmit, to the device via the communications unit, a third signal comprising at least a portion of the loaded interface data, the third signal comprising information that instructs the device to display the first interface via the display unit and to populate the corresponding interface element within the current value of the parameter .

However, Koppelman teaches, based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data by a device associated with the account during a future temporal interval and in accordance with the current value of the parameter, the second data exchange involving the account (¶ [0022]-[0023], FIG. 1, item 108, ¶ [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide currency hedging of Koppelman in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because providing currency hedging improves a foreign exchange transaction notification system by predicting favorable exchange rate associated with a party’s funds that allows the party to retain the funds until the prediction to ensure gains based on the favorable exchange rate.

Kulasooriya teaches, generate interface data that associates at least the current value of the parameter with a corresponding interface element of a first interface, and store the interface data within the storage unit (¶ [0034], [0035]),
generate and transmit, to the device via the communications unit, a first signal that includes alert data characterizing the second data exchange and linking data that characterizes a hyperlink to the stored interface data, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data and the hyperlink within a corresponding portion of a second interface (FIG. 2, item 110, ¶ [0038], [0031]),
receive, from the device via the communications unit, a second signal that includes a request for the stored interface data associated with the hyperlink (¶ [0039]),
based on the request, load the interface data from the storage unit, and generate and transmit, to the device via the communications unit, a third signal comprising at least a portion of the loaded interface data, the third signal comprising information that instructs the device to display the first interface via the display unit and to populate the corresponding interface element within the current value of the parameter (¶ [0039], [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide web page based fund exchange transaction processing of Kulasooriya in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because web page based funds exchange 

As per claim 2, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claim 1. Patwardhan also teaches, receive a second signal from an external computing system via the communications unit, the fourth signal comprising a portion of at least one of the first data, the second data, or the third data (¶ [0024]).

As per claim 5, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claim 1. Patwardhan also teaches, determine parameter values that characterize the second data exchange based on an application of one or more of a trained machine learning algorithm, or a trained artificial neural network model to portions of the first data, the second data, and the third data (¶ [0028], [0041]),
the determined parameter values include the current value of the parameter that characterizes the one or more first data exchanges (¶ [0028]).

Koppelman teaches, the current parameter value is valid during the future temporal interval (¶ [0023]).


As per claim 6, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claims 1 and 5. Patwardhan also teaches, load, from the storage unit, fourth data characterizing a constraint imposed on the initiation of the second data exchange during the future temporal interval (¶ [0015]),
establish that each of the determined parameter values is consistent with the constraint (¶ [0015]),
generate and transmit the first signal to the device via the communications unit when the computed value is consistent with the at least one alert criterion, and when each of the determined parameter values is consistent with the constraint (¶ [0015]).

As per claim 7, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claim 1, 5, and 6. Patwardhan also teaches, when the computed value is consistent with the at least one alert criterion, and when each of the parameter values is consistent with the constraint (¶ [0015]), generate and store, within the storage unit, provisioning information that characterizes the second data exchange, the provisioning information comprising the determined parameter values (¶ [0051], [0052]),
generate modified alert data that characterizes the second data exchange and that references the provisioning information (¶ [0052]), 
generate and transmit, to the device via the communications unit, a fourth signal that includes the modified alert data, the fourth signal comprising information that instructs the device to display, via the display unit, a graphical representation of the modified alert data within a corresponding portion of the second interface (¶ [0053]).

As per claim 11, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claim 1. Patwardhan also teaches, compute the value based on an application of one or more of a statistical algorithm, an adaptive classification model, a machine learning algorithm, or an artificial neural network model to portions of the first data, the second data, and the third data (¶ [0028]).

As per claim 24, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claim 1. Kulasooriya also teaches, generate the linking data that characterizes the hyperlink to the stored interface data (¶ [0034] - [0035], FIG. 2, item 110, ¶ [0038]),
store the linking data within the storage unit, the linking data referencing the stored interface data (¶ [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide web page based fund exchange transaction processing of Kulasooriya in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because web page based funds exchange transaction processing improves a currency exchange transaction notification system by employing a web page based interface to perform funds exchange transaction actions that simplifies performance of the actions by directing the parties to perform the actions communicated with links to the web page.

As per claim 25, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claims 1 and 25. Kulasooriya also teaches, the request comprises an identifier of the hyperlink to the stored interface data (FIG. 2, item 110, ¶ [0038] teaches providing a link within a message interface to enable a party to initiate a completion of funds exchange),
the at least one processor is further configured to (¶ [0005]),
access the linking data within the storage unit based on the hyperlink identifier (¶ [0039]),
identify the stored interface data referenced by the accessed linking data, and load the identified interface data from the storage unit (¶ [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide web page based fund exchange transaction processing of Kulasooriya in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because web page based funds exchange transaction processing improves a currency exchange transaction notification system by employing a web page based interface to perform funds exchange transaction actions that simplifies performance of the actions by directing the parties to perform the actions communicated with links to the web page.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Koppelman in view of Kulasooriya in further view of US 20090089194 A1 (Mathis).

As per claim 4, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claim 1. Patwardhan also teaches, the at least one alert criterion (¶ [0030]),
the at least one processor is further configured to (¶ [0005]),
generate and transmit the first signal to the device via the communications unit (¶ [0031] and [0044]).

Combination of Patwardhan, Koppelman, Kulasooriya do not explicitly teach, however, Mathis teaches, comprises a threshold probability value (FIG. 10, par. [0164]), 
determine that the computed value exceeds the threshold probability value (FIG. 10, ¶ [0164]),
when the computed value exceeds the threshold probability value (FIG 10, ¶ [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a transaction criteria to a threshold to initiate the transaction of Mathis in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because a threshold based comparison provides a concrete decision mechanism associated with when to trigger a foreign exchange .

Claims 9, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Koppelman in view of Kulasooriya in further view of US 20080195539 A1 (Padalino).

As per claim 9, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claims 1 and 5. Combination of Patwardhan, Koppelman, and Kulasooriya do not explicitly teach, however, Padalino teaches, receive, from the device via the communications unit, a fourth signal that includes a request to initiate the second data exchange (¶ [0020]),
based on the received request, perform operations that initiate the second data exchange in accordance with the extracted parameter values (¶ [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an automated foreign exchange transaction system improves a foreign exchange transaction notification system by providing funds automatically and without manual steps upon notifying associated parties.

As per claim 10, combination of Patwardhan, Koppelman, and Kulasooriya teach all the limitations of claims 1 and 5. Combination of Patwardhan does not explicitly teach, however, Padalino teaches, load, from the storage unit (¶ [0089]), data characterizing a pre-approval criterion associated with the second data exchange (¶ [0067], [0069]),
establish that each of the determined parameter values is consistent a pre-approval criterion (¶ [0020]),
based on the established consistency, perform operations that initiate the second data exchange in accordance with the determined parameter values, the second data exchange being initiated without input from the device (¶ [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an automated foreign exchange transaction system improves a foreign exchange transaction notification system by providing funds automatically and without manual steps upon notifying associated parties.

As per claim 23, combination of Patwardhan, Koppelman, Kulasooriya, and Padalino teach all the limitations of claims 1, 5, and 9. Patwardhan also teaches,
compute the value based on an application of at least one of the trained machine learning algorithm or the trained artificial neural network model to portions of the first data, the second data, and the third data (¶ [0042]),
generate modified first data that identifies the one or more first exchanges of data initiated during the prior temporal interval and the second data exchange initiated in accordance with the determined parameter values (¶ [0043]),
perform operations that retrain the at least one of the trained machine learning algorithm or the trained artificial neural using at least the modified first data (¶ [0041]).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Koppelman in further view of Padalino.

As per claim 13, Patwardhan teaches, a communications unit (¶ [0034]),
a storage unit storing instructions (¶ [0005]),
at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to (¶ [0005]),
obtain, (i) first data identifying one or more first exchanges of data initiated during a prior temporal interval (¶ [0049]),
(ii) second data identifying a current value of a parameter that characterizes the one or more first data exchanges (¶ [0049]),
(iii) third data identifying a status of an account involved in the one or more first data exchanges (¶ [0020]),
when the computed value is consistent with at least one alert criteria (¶ [0030]), and 
generate and transmit, to the device via the communications unit, a first signal that includes alert data characterizing the initiated second data exchange, the first signal comprising information that instructs the device to display, via a display unit, a graphical representation of the alert data within a corresponding portion of an interface (¶ [0030], [0031], [0044] and [0005], [0053], [0055], and [0057]).

Patwardhan does not explicitly teach,
based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data by a device associated with the account during a future temporal interval and in accordance with the current value of the parameter, the second data exchange involving the account,
perform operations that initiate the second data exchange in accordance with the current value of the first parameter, the second data exchange being initiated without input from a device associated with the account.

However, Koppelman teaches,
based on the first, second, and third data, compute a value indicative of a probability of an initiation of a second exchange of data by a device associated with the account during a future temporal interval and in accordance with the current value of the parameter, the second data exchange involving the account (¶ [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide currency hedging of Koppelman in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous in the field of currency exchange management and because providing currency hedging improves a foreign exchange transaction notification system by predicting favorable exchange rate associated with a party’s funds that allows the party to retain the funds until the prediction to ensure gains based on the favorable exchange rate.
Padalino teaches,
perform operations that initiate the second data exchange in accordance with the current value of the first parameter, the second data exchange being initiated without input from a device associated with the account (¶ [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 

As per claim 14, combination of Patwardhan, Koppelman and Padalino teach all the limitations of claim 13. The substance of claim 14 is directed to substantially similar subject matter and claim limitations of claim 5. As such, for reasons shown above regarding claim 5, claim 14 is similarly rejected as being obvious over Patwardhan in view of Koppelman in further view of Padalino.

As per claim 15, combination of Patwardhan, Koppelman, and Padalino teach all the limitations of claims 13 and 14. The substance of claim 15 is directed to substantially similar subject matter and claim limitations of claim 6. As such, for reasons shown above regarding claim 6, claim 15 is similarly rejected as being obvious over Patwardhan in view of Koppelman in further view of Padalino.

As per claim 16, combination of Patwardhan, Koppelman, and Padalino teach all the limitations of claims 13 and 14. The substance of claim 16 is directed to substantially similar subject matter and claim limitations of claim 10. As such, for reasons shown above regarding claim 10, claim 16 is similarly rejected as being obvious over Patwardhan in view of Koppelman in further view of Padalino.

As per claim 17, combination of Patwardhan, Koppelman, and Paladino teach all the limitations of claims 13 and 16. Patwardhan also teaches, receive a second signal from the device via the communications unit (¶ [0024]),
Padalino teaches,
the second signal comprising registration data (¶ [0020], [0067]) that specified the pre-approval criterion (¶ [0020]),
storing the pre-approval criterion and (¶ [0020], [0089], [0099]) an identifier of the device (¶ [0115], [0105]) within the storage unit (¶ [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate foreign exchange transaction in Padalino in the foreign exchange notification system of Patwardhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because an automated foreign exchange transaction system improves a foreign exchange transaction notification system by providing funds automatically and without manual steps upon notifying associated parties.

As per claim 18, combination of Patwardhan, Koppelman and Padalino teach all the limitations of claim 13, with specific attention to “a trained machine learning algorithm, (see Patwardhan, ¶ [0041]), “generate modified first data that identifies the one or more first exchanges of data initiated during the prior temporal interval and the second exchange of data initiated in accordance with the current parameter value” (see Patwardhan, ¶ [0043]), “perform operations that retrain the at least one of the trained machine learning algorithm or a trained artificial neural using at least the modified first data” (see Patwardan, ¶ [0041]). The substance of claim 18 is directed to substantially similar subject matter and claim limitations of claim 11. As such, for reasons shown above regarding claim 11, claim 18 is similarly rejected as being obvious over Patwardhan in view of Koppelman in further view of Padalino.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan in view of Koppelman in view of Padalino in further view of Mathis.

As per claim 20, combination of Patwardhan, Koppelman, and Padalino teach all the limitations of claim 13. The substance of claim 20 is directed to substantially similar subject matter and claim limitations of claim 4. As such, for reasons shown above regarding claim 4, claim 20 is similarly rejected as being obvious over Patwardhan in view of Koppelman in view of Padalino in further view of Mathis.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692